 andLOCALUNIONNo.3,INTERNATIONAL,BROTHERHOOD, OFELECTRICALWORKERSIn theMatter ofALUMINUM ,COMPANY OF AMERICAandALUMINUMWORKERSUNION,#23370,AMERICAN FEDERATION OF LABORIn, the Matter of ALUMINUM COMPANY OF AMERICAandALUMINUMWORKERS UNION #23370, AMERICAN FEDERATION OF LABORCases Nos. R-5353 to R-5355, inclusive, respectively.DecidedJune 10, 1943Mr. Richard J. Hickey,for the Board.Mr. Paul G. Rodewald,of Pittsburgh, Pa., for the Company.Mr. Harold Stern,of New York City, for the I. B. E. W.Mr. Charles Hasenmeyer,of Maspeth, L. I., for the A. F. of L.Local.Mr. Samuel L. Rothbard,of Newark, N. J., for the C. I. O.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petition duly filed by Local Union No. 3, Inter-nationalBrotherhood of ElectricalWorkers, herein called theI.B. E. W., and' amended petitions duly filed by Aluminum Work-ersUnion #23370, American Federation of Labor, herein called theA. F. of L. Local, alleging that questions affedting commerce hadarisen concerning the_ representation of employees of AluminumCompany of America, Maspeth, Long Island, New York, herein calledthe Company, the National Labor Relations Board provided for' anappropriate consolidated hearing upon due notice before Will Mas-low, Trial Examiner.Said hearing was held at New York City, on,May 6, 1943, at which time a continuance was granted.The con-tinued hearing was held at New York City, on May 11 and 12, 1943,50 N. L. R. B., No. 56.380 ALUMINUM COMPANY OF AMERICA381before James C. Batten, Trial Examiner, duly designated to act in -,placeofWill Maslow.The Company,, the I. B. E. W., the A. F.,of L. Local, and International Union of Aluminum Workers ofAmerica, C. I. 0., herein called the C. I. 0., appeared, participated,and were afforded full opportunity to' be heard, to examine andcross-examine, witnesses,, and to introduce evidence bearing on theissues.The Trial Examiners' rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.The, Company andthe I. B. E. W. submitted briefs which the Board has considered.Upon, the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESSOF THE COMPANYAluminum Company of America, a Pennsylvania corporation, hasits principal office and place of business at Pittsburgh, Pennsylvania.The Company is engaged in the manufacture, sale, and distributionof aluminum. -It owns various plants in several States of the UnitedStates and operates other plants fof- the Defense Plants Corporation.We are here primarily concerned with the Maspeth, Long Island, plant,which the Company operates for the Defense Plants Corporation.TheMaspeth plant, where the Company is engaged in the reduction ofaluminum ore from aluminum-oxide, has been in operation since March1943, although at the time of the hearing it had not yet reached fullproduction.The principal raw materials purchased by the Companyare cryolite, aluminum-oxide, soda ash, carbon, and bituminous coal.Since March 1943 the Company has expanded-over $500,000 for ;thepurchase of such raw materials for the Maspeth plant, of which approx-imately 75.percent was shipped from points outside the State of NewYork.During the same period aluminum amounting in value to over$500,000, was reduced at the Maspeth plant, of which 75 percent wasshipped to points outside the State of New York.The Company -concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal Union No. 3, International Brotherhood of Electrical Workersis a labor organization affiliated with the American Federation of La-bor, admitting to membership employees of the Company.Aluminum Workers Union #23370 is a labor organization affiliatedemployees of the Company. 382D'ECI'SIIO'NS OF NATIONAL LABOR. RELATIONS BOARDInternational Union of Aluminum Workers of America is-a labororganization affiliated with the Congress of Industrial' Organizations,admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONEarly in February 1943, and again in March 1943, the I. B. E. W.communicated to the Company its desire for recognition and requesteda conference for the purposes of collective bargaining. In a letterdated April 8, 1943, the A. F. of L. Local asserted its claim to represent'amajority of the Company's employees at Maspeth, Long Island,'andalso requested a conference.The Company refused to recognize eitherorganization unless and until the Board duly certifies it as exclusivebargaining agent..A statement of the Regional Director introduced in evidence at thehearing indicates that the I. B. E. W., the A. F. of L. Local, and theC. I. 0., each represents ;a substantial number of employees in the unit'each claims to be be appropriate.'We find that questions' affecting commerce'have arisen' concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act,IV. THE APPROPRIATE UNITSThe I. B. E. W.-claims as appropriate a unit composedof specifiedelectrical 'department employees of the Company.The A. F. of L.Local desires two units, one composed of.the Company's production andmaintenanceemployees, excluding the electrical department employeesclaimed by the I. B. E. W., and the other composed of the Company'sguards.The C. I. O. urges that all production and maintenance em-ployees of the Company, including employees of the electrical depart-ment, but excluding guards, constitute an appropriate bargainingunit, with which position the Company is in accord.The Companyfurther contends that guards should not constitute a bargaining uniton the ground that conflicting loyalties make sucha unit unsuitable.' The Regional Director reported that the I.B E. W. submitted 50 designations of which45, bearing apparently genuine original signatures correspond with names on the Com-pany's pay roll of April 3, 1943,containing 50 names in the unit the I. B. E. W. claimsas appropriate.The Regional Director reported that the A F. of L Local submitted 378 cards of which220, bearing apparently genuine original signatures,correspond,with'names on the Com-pany's pay'roll of April 3, 1943, containing 470 names in the production unit which itclaims to be appropriate.The Regional Director also reported that the C. I 0. submitted136 designations of which 71,bearing apparently genuine original signatures,correspondwith names on the above pay roll. The C. I. 0. submitted 106 additional cards and theA F of L Local offered to submit additional cards.However,no check was made of them.The Regional Director reported, that the A. F of L Local submitted 64 designationsbearing apparently genuine original signatures which correspondwith nameson the Com-pany's pay roll of April 3, 1943,containing 119 names in the guard unit which the A. F.'of L. Local claims as appropriate ALUMINUM COMPANY OF AMERICA383These conflicting claims will be discussed below in connection with thecomposition of various units.Guard unit.The A. F. of L. Local, in its original petition, claimeda production and maintenance unit including guards.Subsequently,itwithdrew that petition and filed two amended petitions requesting,'respectively, a production and maintenance unit and a guard unit.It has been the Board's settled policy to deny the inclusion' of guardsin a production unit, 'where, as in the instant case, they are swornmembers of the Auxiliary Military Police.However, there is no meritin the Company's contention that such status renders inappropriatea separate unit composed exclusively of guards.We have frequentlyfound that plant guards hired and paid by employers are employeeswithin the meaning of the Act and may designate a representative forpurposes of collective bargaining even though they are members of theAuxiliary Military Police.2We see no reason to depart from thisposition.The 'A. F. of L. Local desires the inclusion of the Company's eightfire guards within the unit composed of guards.The Company hastaken no position in regard to this claim.Although not armed, the fireguards are under oath, in uniform, and work under the same conditionsas the police guards.There is no fire sergeant and all parties agreethe fire captain should be excluded:The .A. F. of L. Local requests the exclusion of the captain andlieutenants, and the inclusion of sergeants on the ground that theirsupervisory duties are not extensive.There is no dispute concerningthe exclusion of the captain.The Company employs no lieutenantsand it urges the exclusion of the sergeants as'supervisory.Thus the'sole controversy concerns the sergeants.There are nine sergeants, eachof whom supervises a "tour of duty" (about 18 guards). , They havethe authority to hire and discharge.We find that the sergeants aresupervisory employees and we shall exclude them from theIuiiit.We find that the fire and police guards of the Company, employedat its Maspeth, Long Island, plant, excluding the captains, lieutenants(if any), sergeants and supervisory guards having the power to hireand' discharge or to recommend such action constitute a unit appro-priate for the purposes of collective bargaining within the meaning of -Section 9 (b) 9f the Act.3Electrical department.The I. B. E. W. contends that various cate-gories of employees of the electrical department, whom the Company2Matter of Chrysler Corporation,Highland Park PlantandLocal 114, United Automobile,Aircraft and Agricultural Implement Workers of America affiltiated-wtith the C. 1 0., 44N.L.R B 881 ;Curtess-TVright CorporationandAmerican Federation of 'Labor,45N L R B 592.8The C. I. 0 made no claim to representation in this unit and states that guards are noteligible to membership in its organization.We shall not place the C. I 0. on the ballotfor the guard unit.- 384 * DECISIONS 1OF NATIONAL LABOR RELATIONS BOARDclassifies as lead electricians,' first- and second=class electricians, elec=trical helpers, and oilers or apprentices, constitute an appropriatebargaining unit.4The sole pontroversy relating to' the composition"of an electrical unit concerns the exclusion of lead electricians, alsocalled, shift foremen and rectifier maintenance foremen, whom theCompany - contends should be 'excluded as supervisory employees:These lead electricians are in charge of shifts of electrical employeesworking about the plant or in rectifier buildings.The lead electri-'cians only work with tools on special occasions, and then for a verysmall proportion of their time.They ,have the authority to recommendhire `and discharge.We shall' exclude them since they are clearlysupervisory employees.These employees of the electrical department are members of a well-defined craft which we find may properly constitute a separate bar-gaining unit, or function with equal effectiveliess as a part of anindustrial -unit.Production and Maintenance' Employees.There remains for con-sideration the composition of the production and 'maintenance unit.All parties are agreed on the exclusion of clerical employees workingin the general office or in the various departments of the plant. Theparties also desire the exclusion of supervisory, employees.We shallexclude foremen, assistant foremen, and all supervisory employeeshaving the authority to hire or discharge, or recommend such action.5With respect to electrical department employees and production andmaintenance employees, we shall make no final determination of theappropriate unit or units at this time. In'accordance with our findingthat the electrical department employees may function either as aseparate unit or as part of a single industrial unit, we shall direct thatthe question concerning representation which has arisen be resolvedby separate elections by secret ballot among the employees in the unitsdescribed below, who were employed' during the, pay-roll period im-mediately preceding the date of 'our Direction of Elections, subject tothe limitations and additions set 'forth therein.Group 1.All fire and police guards of the Company employed at itsMaspeth, Long Island, plant, excluding the'captains, lieutenants (ifany), and sergeants, and all supervisory guards having the authorityto hire and discharge, or to recommend such action.Group 2.All employees of the Company's' electrical department atitsMaspeth, Long'Island, plant, excluding lead electricians, _clericalemployees, and supervisory employees having the authority to hireand discharge or to recommend such action.4 The I B. E. W amended its petition at the hearing to exclude cranemen./, Certain employees of the Company who have received special training to fit them forsupervisory positions with the Company are listed on the pay roll as trainerswe shallexclude them as supervisory employees. ALUMINUM COMPANYOFAMERICA385,Group 3.All-productionand maintenance employees employed atthe,Company's Maspeth; Long Island, plant, excluding electrical de-partment employees,, guards, office and clerical employees, foremen,and 'assistant foremen, and all supervisory employees having the au-thority..to hire and discharge, or to recommend such'action.sUpon; the results of these elections, will depend in part our deter-mination of the appropriate unit or units. If a majority-of the em-ployees of the electrical department select the I. B. E. W. as theirrepresentative they, will constitute a separate unit. If a majority inboth electrical and lproduction,,units choose they C. I. O. the groups^villtogether,constitute a-single unit..TI'ELN OEC`'.''ONSECFTIO,DIRBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 '(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum Com-pany of America, Maspeth, Long Island, New York, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction; under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the following groups ,of employees of the Com-pany, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during ,said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause :(1) to determine whether or not the employees in the guard unitdescribed in Group 1 of Section IV desire to be represented by Alu-minum Workers Union #23370 American Federation of Labor, forthe purposes of collective bargaining;aEmployees of certain other plants of the Company have been receiving training at theMaspeth,Long Island,plant,and have been listed on the pay roll as trainees If theyhave not already returned to the plants where they were employed,they will soon do so.Since they are not employees of the Maspeth, Long Island,, plant, we find that they do nothave a substantial interest in the selection of a bargaining representative in this proceeding,and are therefore ineligible to vote. 386D'ECISION'S OF NAT'ION'AL LABOR RELATIONS BOARD(2) to determine ;whether The employees in the electrical depart-ment described in Group 2 of Section IV 'de'sire to be represented byLocal No. 3,'International Brotherhood of Electrical Workers, affili-ated with the' American' Federation of Labor, or by InternationalUnion of Aluminum Workers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargain-ing, or by, neither;-<(3)to determine-whether the production and maintenance employ-ees described in Group 3 of Section 'IV desire to be represented byAluminum Workers Union #23370, affiliated with the American Fed-'eration of Labor, or by International Union of Aluminum' Workersof America,' affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.II